Citation Nr: 1755790	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-15 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection myeloproliferative disease.

5.  Entitlement to service connection for an arthromyalgia.

6.  Entitlement to service connection for acquired psychiatric disability to include posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty U.S. Army from August 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2017, the Veteran presented sworn testimony during a Travel Board hearing in Huntington, West Virginia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes the Veteran, following his June, 20 2017 hearing wherein he withdrew his claim for service connection myeloproliferative disease, wrote to the VA in June 30, 2017 requesting a RO hearing on the same issue.  As this issue was  withdrawn on June 20, 2017, there is no pending claim in which a hearing could be requested. To the extent that the request for an RO hearing can be interpreted as a new claim for service connection for myeloproliferative disease, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

FINDINGS OF FACT

1.  In June 2017, on the record at the Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeals for entitlement to service connection for heart disability, entitlement to service connection for a lumbar spine disability, entitlement to service connection for hypertension, entitlement to service connection myeloproliferative disease and entitlement to service connection for a arthromyalgia was requested.

2.  The Veteran's acquired psychiatric disability is at least as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals with respect to the issues of entitlement to service connection for heart disability, entitlement to service connection for a lumbar spine disability, entitlement to service connection for hypertension, entitlement to service connection myeloproliferative disease and entitlement to service connection for an arthromyalgia by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for an acquired psychiatric disability are met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claims

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, on the record at the Board hearing, the Veteran has withdrawn his appeals for an entitlement to service connection for heart disability, entitlement to service connection for a lumbar spine disability, entitlement to service connection for hypertension, entitlement to service connection myeloproliferative disease and entitlement to service connection for a arthromyalgia; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are therefore dismissed.

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection- Acquired Psychiatric Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran contends that an incident in service has led to his acquired psychiatric disability.  The Board finds that the evidence supports the Veteran's contention and service connection for an acquired psychiatric disability is warranted.

The Veteran contends that he was involved in a traumatic event in service while on active duty.  The Veteran has provided a statement recounting the events and the Board finds this statement to be credible and that the Veteran is competent to report the substance of the event.  Furthermore, the Veteran has provided corroboration of this event, in the form of an October 1972 indictment of the perpetrators which corroborates his statement.  As such, the Board finds that there was a stressor event in-service.

Relating this event to his acquired psychiatric disability, the Veteran has provided a June 2017 Disability Benefits Questionnaire and attached correspondence wherein a psychologist diagnosed with Veteran with an acquired psychiatric disability to include MDD and PTSD and found that this acquired psychiatric disability was related to the event in-service as described by the Veteran.  Therefore, the Board finds that the evidence supports all three elements of service connection for an acquired psychiatric disability, and as such, service connection is warranted.


ORDER

Entitlement to service connection for heart disability is dismissed.

Entitlement to service connection for a lumbar spine disability is dismissed.

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection myeloproliferative disease is dismissed.

Entitlement to service connection for an arthromyalgia is dismissed.

Entitlement to service connection for acquired psychiatric disability to include posttraumatic stress disorder and major depressive disorder is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


